Citation Nr: 1647892	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 9, 1999 for the grant of entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The Veteran elected in his VA Form 9 to appear before the Board by live videoconference hearing. Subsequent representative's brief in lieu of VA Form 646 dated September 30, 2014, again indicated that he had requested a hearing with the Board by live videoconference. VA Form 8 dated October 6, 2014, indicates that the case was being certified despite the Decision Review Officer stating that the Veteran had requested "VIDEO TB HEARING". There is no indication that the Veteran has withdrawn his request for a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested that the Board remand the case to the AOJ and instruct that he be placed on the videoconference hearing docket for scheduling.  The Board agrees.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a member of the Board, to be held via videoconferencing equipment, at the earliest opportunity.  Ensure prompt notification to the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




